Order issued September              , 2012




                                                 In The
                                    (Court of Apprats
                            JTift1 Bistrirt   &rxas
                                              -     at Dallas
                                         No. 05-12-00963-CV
                                         No. 05-12-00965-CV
                                         No. 05-12-00966-CV
                                         No. 05-12-00967-CV


                                   CITY OF DALLAS, Appellant

                                                    V.

                         ANTHONY ARREDONDO, ET AL., Appellees


                                               ORDER

        The Court GRANTS appellant's August 30, 2012 unopposed motion for extension of time

to file its brief. Appellant shall file its brief no later than October 2, 2012.




                                                            ,
                                                         EtIZAOETH LANG-MiER§
                                                         JUSTIE